Citation Nr: 1504415	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-13 624	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to an increased rating for a left shoulder disorder, including whether a temporary total rating based on convalescence is warranted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  This claim was previously remanded by the Board in September 2011, July 2013 and June 2014.  

In June 2011, the Veteran testified before the undersigned Veterans Law Judge.  A written transcript of this hearing has been associated with the Veteran's electronic paperless file (Virtual VA).  

In December 2014, the Veteran submitted a VA Form 21-4138 in which he related that he had surgery on the service-connected left shoulder and that he requested a temporary total rating based on convalescence.  In light of his recent assertion, the Board has recharacterized the issue as noted on the cover page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his service-connected left shoulder disability.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was last afforded a VA examination for his left shoulder disability in September 2013.  However, the record reflects that the Veteran underwent surgery of the left shoulder on December 17, 2014.  This surgery occurred after the last examination and the Veteran's hearing of June 2011.  As such, the Board is incapable of determining the current severity of the Veteran's left shoulder disability as of this time.  The Veteran must be scheduled for a new examination to determine the current level of severity of his service-connected left shoulder disability.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected left shoulder disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should describe any ankylosis of the scapulohumeral articulation due to the service-connected residuals post-operative status post acromioclavicular joint separation of the left shoulder.  

The examiner should state whether the service-connected residuals post-operative status post acromioclavicular joint separation of the left shoulder causes impairment of the humerus.  The examiner should specifically identify any such humerus impairment..  

Finally, the examiner should describe in detail all occupational impairment arising from the Veteran's service-connected left shoulder disability.

2.  The RO/AMC should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim for a higher rating for the service-connected left shoulder disability, including whether entitlement to a temporary total rating based on convalescence is warranted.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



